

116 SJ 21 IS: Proposing amendments to the Constitution of the United States relative to the line item veto, a limitation on the number of terms that a Member of Congress may serve, and requiring a vote of two-thirds of the membership of both Houses of Congress on any legislation raising or imposing new taxes or fees.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 21IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Scott of Florida (for himself and Mr. Braun) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing amendments to the Constitution of the United States relative to the line item veto, a
			 limitation on the number of terms that a Member of Congress may serve, and
			 requiring a vote of two-thirds of the membership of both Houses of
 Congress on any legislation raising or imposing new taxes or fees.That the following articles are proposed as amendments to the Constitution of the United States, all or any of which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission by the Congress: —1.The President may reduce or disapprove any appropriation in any bill or joint resolution that is presented to the President under section 7 of Article I.2.Any bill or joint resolution that the President approves and signs, after being amended under section 1, shall become law as so modified.3.If the President reduces or disapproves an appropriation in a bill or joint resolution under section 1, not later than 10 days after the date on which the bill or joint resolution is presented to the President under section 7 of Article I, the President shall return to the House from which the bill or joint resolution originated—(a)the portion of the bill or joint resolution containing the reduced or disapproved appropriation; and(b)a statement of each objection of the President to the appropriation.4.Congress may separately consider any appropriation that is reduced or disapproved under section 1 in the manner prescribed under section 7 of Article I for bills disapproved by the President. —1.No person who has served 6 terms as a Representative shall be eligible for election to the House of Representatives. For purposes of this section, the election of a person to fill a vacancy in the House of Representatives shall be included as 1 term in determining the number of terms that such person has served as a Representative if the person fills the vacancy for more than 1 year.2.No person who has served 2 terms as a Senator shall be eligible for election or appointment to the Senate. For purposes of this section, the election or appointment of a person to fill a vacancy in the Senate shall be included as 1 term in determining the number of terms that such person has served as a Senator if the person fills the vacancy for more than 3 years.3.No term beginning before the date of the ratification of this article shall be taken into account in determining eligibility for election or appointment under this article. —1.Legislation imposing or authorizing a new tax or fee may only be agreed to by a House of Congress if such legislation contains no other subject and is agreed to upon an affirmative vote of not less than two-thirds of the Members of such House of Congress, duly chosen and sworn.2.Legislation raising any tax or fee, including any increase in a rate of tax or fee imposed on a percentage basis, any increase in an amount of a tax or fee imposed on a flat or fixed basis, or any decrease in or elimination of an exemption, waiver, credit, or deduction with respect to a tax or fee, may only be agreed to by a House of Congress if such legislation contains no other subject and is agreed to upon an affirmative vote of not less than two-thirds of the Members of such House of Congress, duly chosen and sworn..